Title: Aug. 16th. Saturday.
From: Adams, John Quincy
To: 


       Dined at Mr. Brantsen’s; the Dutch Ambassadors, with a great deal of Company. In the evening I went to the French Comedy; the pieces represented were Rhadamiste et Zenobie a Tragedy by Crebillon and Le Français a Londres. The author of the Tragedy is regarded as one of the best dramatick poets of France. His Tragedies are all very deep, indeed, they are so much so, that several of them miscarried at their first Representation, on that account. The French in general are not Lovers of Tragedy, and it is but lately, that they can bear any, which finishes with the Death of the Hero. The Denouement of this piece is a King, who discovers he has killed his own Son without knowing him. Rhadamistus is sent to the King of Iberia, as Ambassador from Rome, to complain to him; for his arming his People, and to tell him they suspect him. In the midst of his discourse to the King he says.
       
        Rome de tant d’apprets qui s’indigne et se lasse
        N’a point accoutumé les Rois à tant d’audace.
       
       When the actor pronounced those verses, they rose an universal applause; which lasted for some minutes.
      